NUMBER 13-09-00415-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE JOHN ALLEN RUBIO


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, John Allen Rubio, filed an application for writs of mandamus and/or

prohibition and an “Emergency Motion to Stay District Court Proceedings Pending

Mandamus Proceedings” in the above cause on July 15, 2009. That same day, the Court

requested that the real party in interest file a response to the petition for writs of mandamus

and/or prohibition, and ordered the “Emergency Motion to Stay” to be carried with the case.

The Court has now received and reviewed the response to the petition for writs of

mandamus and/or prohibition filed by the real party in interest, the State of Texas, acting



        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
by and through the Criminal District Attorney in and for Cameron County, Texas.

       Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law

plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” Id.

       The Court, having examined and fully considered the petition for writs of mandamus

and/or prohibition and the response thereto, is of the opinion that relator has not shown

himself entitled to the relief sought. Accordingly, the petition for writs of mandamus and/or

prohibition and the emergency motion to stay are DENIED. See TEX . R. APP. P. 52.8(a).




                                                         PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 27th day of July, 2009.




                                             2